— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Huntington, dated June 19, 2002, which, after a hearing, denied the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered October 6, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly sustained the determination of the respondent Zoning Board of Appeals of the Town of Huntington (hereinafter the Zoning Board) denying the petitioner’s application for an area variance. The determination was rationally based and was supported by substantial evidence (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Sasso v Osgood, 86 NY2d 374, 384 n 2 [1995]). Further, the determination of the Zoning Board was not illegal, arbitrary, or an abuse of discretion (see Matter of Ifrah v Utschig, supra). Florio, J.P., Krausman, Rivera and Fisher, JJ., concur.